Citation Nr: 1208892	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-06 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from October 1996 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service.  

2.  Resolving reasonable doubt in favor of the Veteran, right ear hearing loss was incurred in service.  

3.  The Veteran has not been shown to have a left ear hearing loss for VA rating purposes.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Right ear hearing loss was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  Left ear hearing loss was not incurred in or aggravated by service and left ear sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as sensorineural hearing loss, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

At the outset, the Board notes that the Veteran's military occupational specialty was related to fire protection.  

At the time of his April 1996 enlistment examination, testing revealed pure tone thresholds, in decibels, of 30, 25, 30, 30, and 25 for the left ear; and 10, 15, 30, 35, and 35 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

On his April 1996 report of medical history, the Veteran checked the "no" box when asked if he had or had ever had hearing loss.  

At the time of a December 1996 audiological evaluation, testing revealed pure tone thresholds, in decibels, of 5, 15, 25, 25, 20, and 30, for the left ear; and 30, 35, 35, 40, 35, and 30, for the right ear, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.

Following the audiogram, the Veteran was given an H-2 profile and was advised to avoid loud noises and wear ear protection.  

At the time of an April 1998 audiological evaluation, testing revealed pure tone thresholds, in decibels, of 10, 10, 20, 20, 20, and 35 for the left ear; and 5, 10, 15, 15, 5, and 20, for the right ear, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.

On an April 1998 hearing conservation examination report form, the Veteran stated that he had been exposed to loud noises in the past 15 hours.  He reported that he did not have a hearing loss of any kind.  He also denied having ringing in his ears.  

At the time of an April 1999 audiological evaluation, testing revealed pure tone thresholds, in decibels, of 10, 15, 25, 25, 20, and 35 for the left ear; and 5, 10, 20, 20, 20, and 25, for the right ear, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.

On an April 1999 physical profile serial report, the Veteran was noted to have high frequency hearing loss.  

At the time of a June 2000 audiological evaluation, testing revealed pure tone thresholds, in decibels, of 10, 10, 20, 20, 20, and 35 for the left ear; and 5, 10, 15, 15, 5, and 20, for the right ear, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.

The Veteran was again noted to have high frequency hearing loss on a June 2000 physical profile serial report.  

At the time of a July 2000 private audiological evaluation report, testing revealed pure tone thresholds, in decibels, of 10, 15, 25, 25, 25, and 45 for the left ear; and 5, 15, 20, 25, 30, and 45 for the right ear, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.

In a September 2000 otolaryngology report prepared for the Air Force, the Veteran was noted to have worked on the flight line as an active duty Air Force fireman.  It was indicated that he had had quite a bit of noise exposure at work.  The Veteran denied any otalgia or tinnitus.  It was the examiner's impression that the Veteran had symmetric mid to high frequency sensorineural hearing loss.  

In conjunction with his claim for hearing loss and tinnitus, the Veteran was afforded a VA examination in March 2008.  The Veteran indicated that he had greatest difficulty on the telephone and hearing speech at a distance or when not facing the speaker.  The examiner noted that the Veteran had been a firefighter from 1996 to 2000.  He had been exposed to fire engine noise as well as aircraft engine noise.  It was also indicated that he had worked on the flight line.  Subsequent to service, he denied any recreational exposure and reported that he had been a student and then a nurse.  

The Veteran was noted to have bilateral tinnitus.  He reported that the onset of the tinnitus was in the last year of his period of service.  The tinnitus was of a moderate high pitched tone with buzzing.  It occurred daily, with the buzzing noise occurring in the evenings.  The Veteran noted having to turn on background noise to sleep at night.  

Testing revealed pure tone thresholds, in decibels, of 15, 30, 35, 40, and 45, in the right ear, and 10, 20, 30, 25, and 35 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 100 percent in the left ear.

The examiner rendered a diagnosis of mild to moderate sensorineural hearing loss in the right ear and mild (not clinically disabling per VA purposes) hearing loss in the left ear, providing highly probative evidence against that claim.  

The examiner stated that it was less likely than not that the Veteran's tinnitus was caused by or as a result of noise exposure as a firefighter and working on the flight line.  The examiner indicated that it was to be noted that the Veteran denied tinnitus on three separate examinations (April 1998, July 2000, and September 2000).  Therefore, tinnitus was less likely as not caused by noise exposure in military as onset occurred sometime after military service.  

As to hearing loss, the examiner stated that the enlistment examination showed that the Veteran had essentially borderline mild hearing loss bilaterally with threshold falling to moderate high frequency hearing loss at 6000 Hertz at the left ear.  She also indicated that numerous examinations throughout military service indicated fluctuating hearing loss at the right ear (from within normal limits at all frequencies to mild hearing loss primarily at 2000 to 8000 Hertz), and mild fluctuating hearing loss at left ear at 500 to 8000 Hertz.  She observed that the most recent audiological evaluation in September 2000, one month prior to separation, showed non-disabling mild high frequency hearing loss at right ear at 4000 Hertz and moderate high frequency hearing loss for the left ear at 8000 Hertz.  The examiner indicated that since the Veteran enlisted in the military with mild bilateral hearing loss which fluctuated throughout military service and returned to near normal hearing levels that were nondisabling per VA standards, it was less likely as not that the Veteran's current hearing loss was due to military noise exposure but was of unknown etiology.  

In his June 2008 notice of disagreement, the Veteran indicated that as to the finding of no tinnitus in September 2000, it was related to that particular day.  He stated that at that time, he had tinnitus in his ears after being exposed to loud noises which would go away but progressively worsened over time.  He indicated that he related his hearing loss and tinnitus to exposure to noise when performing his duties as an airport fireman, structural fireman, rescue/EMT, and HazMat technician.  

The Veteran also expressed his belief in his substantive appeal that his hearing loss and tinnitus were related to his period of service.

Tinnitus

As noted above, the Veteran had significant noise exposure when performing his duties as a firefighter and other related tasks in service.  The Board also notes that the Veteran experienced exposure to jet engine noises in connection with his military occupational specialty.  

The Veteran has reported, and the Board finds credible, his statements that he experienced ringing after exposure to such inservice noises.  The Board also finds credible the Veteran's statements that his tinnitus worsened over time, to the point that it now occurred on a daily basis.

While the VA examiner stated that the Veteran's hearing loss was less likely related to service because he did not report having tinnitus on three occasions, the VA examiner's rationale did not adequately address the complete nature of the Veteran's inservice noise exposure.

Weighing all of the evidence with consideration of the benefit-of-the-doubt rule, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is as a result of or related to his active service.  Accordingly, entitlement to service connection for tinnitus must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Right Ear Hearing Loss

With regard to the claim of service connection for right ear hearing loss, the Board notes that the Veteran's hearing loss varied in degree throughout the course of the appeal, with the Veteran being issued a hearing loss profile on at least one occasion in service.  The Board further notes that the Veteran was diagnosed as having sensorineural hearing loss at the time of a September 2000 audiological evaluation.  

The Board further observes that the Veteran was found to have sensorineural hearing loss, as defined for VA purposes, at the time of the March 2008 VA examination.  

The Board finds the Veteran's testimony credible that his hearing loss worsened in service and that it had progressively worsened over time.  

While the VA examiner stated that hearing loss was less likely related to service because he entered service with mild hearing loss and exited service with nondisabling hearing loss for VA rating purposes, she did not discuss the Veteran's lack of noise exposure subsequent to service and his statements that his hearing loss had progressively worsened over time.  

Weighing all of the evidence with consideration of the benefit-of-the-doubt rule, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right ear hearing loss is as a result of or related to his active service.  Accordingly, entitlement to service connection for right ear hearing loss must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Ear Hearing Loss

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

As it relates to the left ear, there was no showing of a "hearing loss" disability as defined for VA rating purposes at the time of the March 2008 VA examination or since the Veteran's claim for compensation.  Simply stated, for VA purposes the Veteran's hearing is still in the "normal" hearing range, or at least not bad enough to be considered a hearing loss.

As noted above, the Veteran reported a history of in-service noise exposure as the result of his duties performed during service, which the Board would not dispute; however, absent a showing of current disability, service connection cannot be granted.  While the Veteran may be competent to report diminished hearing, he has not been shown to have the requisite training or credentials needed to ascertain whether the auditory thresholds set forth in 38 C.F.R. § 3.385 have been met. 

The competent evidence, consisting of the results of the VA audiological examination, is to the effect that the Veteran does not currently have left ear hearing loss as defined in 38 C.F.R. § 3.385. 

Because a current disability has not been demonstrated, the presumptions referable to chronic diseases could not serve to establish service connection.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  There is no current competent evidence of left ear hearing loss within the meaning of 38 C.F.R. § 3.385.  The preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.



Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to this claim, as it relates to the issues of service connection for tinnitus and right ear hearing loss, further assistance is not required to substantiate that element of the claim.

As it relates to left ear hearing loss, the Board notes that the Veteran's status has been substantiated.  The Board observes that the RO, in a January 2008 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the January 2008 letter. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified. 

In conjunction with the Veteran's claim, he was afforded a VA examination in March 2008.  Information obtained from this examination provided sufficient detail in order to properly decide the Veteran's claim. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and his ability to testify at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

Service connection for tinnitus is granted.

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


